DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argued that since no design need, market pressure,  or other motivation would suggest to one having ordinary skill in the art to pursue the claimed trailing edge is orthogonal with the outer platform at a second point in an axial-radial plane and oblique to the inner platform at a first point in the axial-radial plane was provided to make the modification that it would not be obvious to do so. The Examiner respectfully disagrees. Fulayter already establishes that the trailing edge is joined to the outer platform at a second point, but fails to establish at what angle. Since Fulayter also does not limit what angle the trailing edge can be joined to the outer platform at, this is motivation to consider the potential solutions to join the trailing edge with the outer platform. In this case, there are only a couple solutions, to either join it perpendicularly or obliquely, both of which produce a reasonable expectation of success of joining the trailing edge to the outer platform. For this reason Applicant’s argument has not been found persuasive. 
Applicant also argued that since no particular problem was identified nor a known and finite solution to that problem and so the “obvious to try” rationale would not be applicable. The Examiner respectfully disagrees. As recited previously, Fulayter already established that the trailing edge is joined to the outer platform and that it is joined at some angle, but fails to only establish the specific angle at which it does so. This establishes the need to explore known solutions, which simply would be either the angle is perpendicular or oblique. For this reason Applicant’s argument is not found persuasive. 
Finally, Applicant argues that one of ordinary skill in the art would not have a reasonable expectation of success of achieving the intended aerodynamic function of the outlet guide vane of Fulayter by making a perpendicular attachment, since the aerodynamic properties of an airfoil can vary drastically depending on the setting in which said airfoil is being used. While the Examiner agrees that the aerodynamic properties of an airfoil can vary drastically, the Examiner respectfully disagrees that one having ordinary skill in the art would not try a perpendicular attachment in this situation. If Fulayter had specified a specific angle of attachment for the trailing edge with the outer platform, it would not have been reasonable to make the modification. However, Fulayter does not limit the angle at which the trailing edge is attached to the outer platform, so it would be obvious to one having ordinary skill in the art to explore known solutions. For this reason Applicant’s argument has not been found persuasive. 
Regarding claim 11, Applicant argued that none of the cited prior art disclose that “the trailing edge defines an S-shape within the plane perpendicular to the axial direction” and that “the S-shape comprises a compound curvature such that an outer portion of the trailing edge is concave at the pressure side surface and an inner portion of the trailing edge is convex at the pressure side surface”. The Examiner respectfully disagrees. As shown below in Fig. I, it appears that Shahpar discloses the claimed shape within the claimed plane (the plane formed by the circumferential and radial directions). For this reason Applicant’s argument was not found persuasive. 


    PNG
    media_image1.png
    236
    571
    media_image1.png
    Greyscale

Fig. I. Shahpar, Fig. 7b (Annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulayter et al. (US 2012/0014776; hereinafter Fulayter).
Regarding claim 1, Fulayter (Fig. 1-4) discloses an airfoil (20) of a stator vane (20) that is capable of being using for a turbine section of a turbomachine (8), the turbomachine defining an axial direction, a radial direction perpendicular to the axial direction, and a circumferential direction extending concentrically around the axial direction, the airfoil (20) extending radially between an inner platform of the stator vane (20) and an outer platform of the stator vane (20), the airfoil (20) comprising: a leading edge extending across the airfoil (20) from the inner platform to the outer platform; a trailing edge (26) downstream of the leading edge along a flow direction (follows axial direction), the trailing edge extending across the airfoil from the inner platform to the outer platform; a pressure side surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge; and a suction side surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface; wherein the trailing edge (26) intersects the inner platform at a first point and intersects the outer platform at a second point and the trailing edge (26) is oblique to the inner platform at the first point in the axial-radial plane (shown in Fig. 5). Refer to Fig. II and III below. 

    PNG
    media_image2.png
    490
    454
    media_image2.png
    Greyscale

Fig. II. Fulayter, Fig. 2 (Annotated)


    PNG
    media_image3.png
    453
    573
    media_image3.png
    Greyscale

Fig. III. Fulayter, Fig. 3 (Annotated)
Fulayter fails to explicitly disclose that the trailing edge is orthogonal with the outer platform at the second point in an axial-radial plane. While Fulayter fails to explicitly disclose that the trailing edge is orthogonal with the platform at the second point, there are a finite number of choices in which the trailing edge can be formed relative the outer platform, obliquely or orthogonally. Since there are a finite number of choices in which the trailing edge can be formed relative the outer platform and since by forming the trailing edge orthogonally to the outer platform would successfully join the trailing edge to the outer platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fulayter to try forming the trailing edge so it is orthogonal to the outer platform at the second point, since there are a finite number of options to form the trailing edge relative the outer platform at the second point. See MPEP 2143(I)(E).
Regarding claim 2, Fulayter, as modified, disclose the airfoil of claim 1, wherein Fulayter (Fig. 1-4), as modified, further discloses the trailing edge (26) forms an angle of less than ninety degrees (Refer to Fig. 5) with the inner platform in the axial-radial plane. Refer to Fig. II above.  
Regarding claim 3, Fulayter, as modified,  discloses the airfoil of claim 1, wherein Fulayter (Fig. 1-4), as modified, further discloses that the trailing edge (26) curves outward (Fig. 5) along the flow direction (axial direction) between the first point and the second point. Refer to Fig. II above.   
Regarding claim 4, Fulayter, as modified, discloses the airfoil of claim 1, wherein Fulayter (Fig. 1-4), as modified, further discloses that the second point is not upstream of the first point (Fig. 5). Refer to Fig. II above.  
Regarding claim 5, Fulayter, as modified, discloses the airfoil of claim 1, wherein Fulayter (Fig. 1-4), as modified, further discloses that the second point is downstream of the first point (Fig. 5). Refer to Fig. II above.   
Regarding claim 6, Fulayter, as modified, discloses the airfoil of claim 1, wherein Fulayter (1-4), as modified, further discloses that the trailing edge (26) is curvilinear (Fig. 3-4) within a plane (extends in the circumferential and radial directions) perpendicular to the axial direction. Refer to Fig. II and III above. 
Regarding claim 8, Fulayter, as modified, discloses the airfoil of claim 6, wherein Fulayter (Fig. 1-4), as modified, further discloses that an inner portion of the trailing edge (26) is tangential to the radial direction. Refer to Fig. IV above.   

    PNG
    media_image4.png
    340
    586
    media_image4.png
    Greyscale

Fig. IV. Fulayter, Fig. 3 (Annotated)
Regarding claim 9, Fulayter, as modified, discloses the airfoil of claim 6, wherein Fulayter (Fig. 1-4), as modified, further discloses that an inner portion of the trailing edge (26) is tilted relative to the radial direction. Refer to Fig. IV above.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulayter et al. (US 2012/0014776; hereinafter Fulayter) in view of Shahpar et al. (US 6,755,612; hereinafter Shahpar).  
Regarding claim 10, Fulayter, as modified, discloses the airfoil of claim 6, but fails to disclose that the trailing edge defines an S-shape within the radial-circumferential plane perpendicular to the axial direction, and wherein the S-shape comprises a compound curvature such that an outer portion of the trailing edge is concave at the pressure side surface and an inner portion of the trailing edge is convex at the pressure side surface.  
Shahpar (Fig. 7b) teaches a guide vane with an S-shape that extends through its trailing edge. Shahpar (Col. 1, lines 56-65) teaches that the S-shape serves to alter the pressure loads on the vane and the amount of secondary flow (fluid movement away from the primary flow direction) can be substantially reduced. This is beneficial as secondary flow tends to promote non-uniform fluid movement towards the exit of the vane and enhances mixing. The S-shape also offers the benefit of reducing mid-span loading and so reducing the likelihood of flow separation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fulayter by forming the airfoil with an S-shape that extends to the trailing edge, as taught by Shahpar, in order to provide the benefit of reducing secondary flow and reducing the likelihood of flow separation. Refer to Fig. V below.

    PNG
    media_image1.png
    236
    571
    media_image1.png
    Greyscale

Fig. V. Shahpar, Fig. 7b (Annotated)

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo, Jr. et al. (US 7,021,893; hereinafter Mongillo) in view of Fulayter et al. (US 2012/0014776; hereinafter Fulayter).
Regarding claim 1, Mongillo (Fig. 1) discloses an airfoil (12) of a stator vane (10) that is capable of being used for a turbine section of a turbomachine (Abstract: Gas Turbine), the turbomachine defining an axial direction, a radial direction perpendicular to the axial direction, and a circumferential direction (extending out of page) extending concentrically around the axial direction, the airfoil (12) extending radially between an inner platform of the stator vane (10) and an outer platform of the stator vane (10), the airfoil (12) comprising: a leading edge (14) extending across the airfoil (12) from the inner platform to the outer platform; a trailing edge (16) downstream of the leading edge (14) along a flow direction (extends in axial direction), the trailing edge (16) extending across the airfoil (12) from the inner platform to the outer platform; a pressure side surface (side shown in Fig. 1) extending between the inner platform and the outer platform and extending between the leading edge (14) and the trailing edge (16); and a suction side surface (opposite pressure side) extending between the inner platform and the outer platform and extending between the leading edge (14) and the trailing edge (16), the suction side surface opposing the pressure side surface; wherein the trailing edge (16) is oblique to the inner platform in the axial-radial plane (Fig. 1). Refer to Fig. VI below. 

    PNG
    media_image5.png
    407
    590
    media_image5.png
    Greyscale

Fig. VI. Mongillo, Fig. 1 (Annotated)
Mongillo fails to disclose that the trailing edge intersects the inner platform at a first point and intersects the outer platform at a second point, the trailing edge is orthogonal with the outer platform at the second point in an axial-radial plane and the trailing edge is oblique to the inner platform at the first point in the axial-radial plane. 
Fulayter (Fig. 2) teaches a turbine airfoil in which the inner and outer ends of the airfoil’s trailing edge directly join with inner and outer platforms, respectively, and the inner end of the airfoil’s trailing edge is oblique with the inner platform. Since Mongillo’s trailing edge has a similar shape to Fulayter’s, in that they both curve outwards and are coupled to inner and outer platforms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo, by coupling the inner and outer ends of the airfoil’s trailing edge directly to the inner and outer platforms, respectively, as taught by Fulayter, in order to directly join the inner and outer ends of the trailing edge to the inner and outer platforms in order to produce the predictable result of smoothly guiding the fluid flow from the leading edge to the trailing edge along the surface of the inner and outer platforms (since the core shown in Fig. 1 of Mongillo fails to explicitly disclose how the trailing edge joins with the inner and outer platforms). Refer to Fig. I for how the first and second point were interpreted.
While Fulayter fails to explicitly disclose that the trailing edge is orthogonal with the platform at the second point, there are a finite number of choices in which the trailing edge can be formed relative the outer platform, obliquely or orthogonally. Since there are a finite number of choices in which the trailing edge can be formed relative the outer platform and since by forming the trailing edge orthogonally to the outer platform would successfully join the trailing edge to the outer platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fulayter to try forming the trailing edge so it is orthogonal to the outer platform at the second point, since there are a finite number of options to form the trailing edge relative the outer platform at the second point. See MPEP 2143(I)(E).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo, Jr. et al. (US 7,021,893; hereinafter Mongillo) in view of Fulayter et al. (US 2012/0014776; hereinafter Fulayter) and further in view of Burton et al. (US 7,806,653; hereinafter Burton). 
Regarding claim 6, Mongillo, as modified, discloses the airfoil of claim 1, but fails to disclose that the trailing edge is curvilinear within a plane perpendicular to the axial direction. 
Burton (Fig. 4, 7-8; Abstract) teaches a multi-curve stator vane in which the trailing edge of the vane is curvilinear and pressure side leans inwards (shown in Fig. 4). Burton (Col. 1, lines 26-28) teaches that a vane with such a configuration helps to reduce pressure losses and improve engine efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo by forming the trailing edge as curvilinear where the pressure side leans inwards, as taught by Burton, in order to help improve engine efficiency by reducing pressure losses.  
Regarding claim 7, Mongillo, as modified, further discloses that the airfoil of claim 6, wherein Mongillo (Mongillo: Fig. 1; Burton: Fig. 4 and 7), as modified, further discloses that the trailing edge is curvilinear within a radial-circumferential plane (plane formed by y- and z-axes shown in Fig. 4) perpendicular to the axial direction in a manner that the pressure side of the airfoil is angled towards the center of the turbomachine (shown in Fig. 4). 

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo, Jr. et al. (US 7,021,893; hereinafter Mongillo) in view of Fulayter et al. (US 2012/0014776; hereinafter Fulayter) and Shahpar et al. (US 6,755,612; hereinafter Shahpar).  
Regarding claim 11, Mongillo (Fig. 1) discloses a turbomachine (Abstract: Gas Turbine) defining an axial direction, a radial direction perpendicular to the axial direction, and a circumferential direction (refer to annotated Fig. III above, the circumferential direction extends out of the page) extending concentrically around the axial direction, the turbomachine comprising: a compressor (inherently disclosed by the gas turbine); a combustor (inherently disclosed by gas turbine) disposed downstream from the compressor; and a turbine (inherently disclosed by gas turbine) disposed downstream from the combustor, the turbine including a stator vane (10) having an inner platform, an outer platform, and an airfoil (12), the airfoil (12) of the stator vane (10) comprising: a leading edge (14) extending across the airfoil (12) from the inner platform to the outer platform; a trailing edge (16) downstream of the leading edge (14) along a flow direction, the trailing edge (16) extending across the airfoil (12) from the inner platform to the outer platform; a pressure side surface extending between the inner platform and the outer platform and extending between the leading edge (14) and the trailing edge (16); and a suction side surface (opposite side of pressure side) extending between the inner platform and the outer platform and extending between the leading edge (14) and the trailing edge (16), the suction side surface opposing the pressure side surface; wherein the trailing edge (16) is oblique to the inner platform in the axial-radial plane. Refer to Fig. VI above.  
Mongillo fails to disclose that the trailing edge intersects the inner platform at a first point and intersects the outer platform at a second point and that the trailing edge is orthogonal with the outer platform in an axial-radial direction plane, wherein the trailing edge defines an S-shape within a radial-circumferential plane, and wherein the S-shape comprises a compound curvature such that an outer portion of the trailing edge is concave at the pressure side surface and an inner portion of the trailing edge is convex at the pressure side surface. 
Fulayter (Fig. 2) teaches a turbine airfoil in which the inner and outer ends of the airfoil’s trailing edge directly join with inner and outer platforms, respectively, and the inner end of the airfoil’s trailing edge is oblique with the inner platform. Since Mongillo’s trailing edge has a similar shape to Fulayter’s, in that they both curve outwards and are coupled to inner and outer platforms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo, by coupling the inner and outer ends of the airfoil’s trailing edge directly to the inner and outer platforms, respectively, as taught by Fulayter, in order to directly join the inner and outer ends of the trailing edge to the inner and outer platforms in order to produce the predictable result of smoothly guiding the fluid flow from the leading edge to the trailing edge along the surface of the inner and outer platforms (since the core shown in Fig. 1 of Mongillo fails to explicitly disclose how the trailing edge joins with the inner and outer platforms). Refer to Fig. II for how the first and second point were interpreted. 
While Fulayter fails to explicitly disclose that the trailing edge is orthogonal with the platform at the second point, there are a finite number of choices in which the trailing edge can be formed relative the outer platform, obliquely or orthogonally. Since there are a finite number of choices in which the trailing edge can be formed relative the outer platform and since by forming the trailing edge orthogonally to the outer platform would successfully join the trailing edge to the outer platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fulayter to try forming the trailing edge so it is orthogonal to the outer platform at the second point, since there are a finite number of options to form the trailing edge relative the outer platform at the second point. See MPEP 2143(I)(E).
Shahpar (Fig. 7b) teaches a guide vane with an S-shape that extends through its trailing edge. Shahpar (Col. 1, lines 56-65) teaches that the S-shape serves to alter the pressure loads on the vane and the amount of secondary flow (fluid movement away from the primary flow direction) can be substantially reduced. This is beneficial as secondary flow tends to promote non-uniform fluid movement towards the exit of the vane and enhances mixing. The S-shape also offers the benefit of reducing mid-span loading and so reducing the likelihood of flow separation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fulayter by forming the airfoil with an S-shape that extends to the trailing edge, as taught by Shahpar, in order to provide the benefit of reducing secondary flow and reducing the likelihood of flow separation. Refer to Fig. V above. 
Regarding claim 12, Mongillo, as modified, discloses the turbomachine of claim 11, wherein Mongillo (Fig. 1), as modified, further discloses that the trailing edge (Mongillo: 16) forms an angle of less than ninety degrees with the inner platform in the axial-radial plane (Fig. 1). Refer to Fig. VI above. 
Regarding claim 13, Mongillo, as modified, discloses the turbomachine of claim 11, wherein Mongillo (Fig. 1; Fulayter: Fig. 2), as modified, further discloses that the trailing edge (16) curves outward along the flow direction between the first point and the second point. Refer to Fig. II and VI above. 
Regarding claim 14, Mongillo, as modified, discloses the turbomachine of claim I1, wherein Mongillo (Fig. 1; Fulayter: Fig. 2), as modified, further discloses that the second point is not upstream of the first point (Fulayter: Fig. 2). Refer to Fig. II and VI above. 
Regarding claim 15, Mongillo, as modified, discloses the turbomachine of claim I1, wherein Mongillo (Fig. 1; Fulayter: Fig. 2), as modified, further discloses that the second point is downstream of the first point (Fulayter: Fig. 1). Refer to Fig. II and VI above.  
Regarding claim 18, Mongillo, as modified, discloses the turbomachine of claim 11, wherein Mongillo (Shahpar: Fig. 7b), as modified, further discloses that the inner portion of the trailing edge is tangential to the radial direction. Refer to Fig. VII below.  

    PNG
    media_image6.png
    264
    455
    media_image6.png
    Greyscale

Fig. VII. Shahpar, Fig. 7b (Annotated)
Regarding claim 19, Mongillo, as modified, discloses the turbomachine of claim 11, wherein Mongillo (Shahpar: Fig. 7b), as modified, further discloses that the inner portion of the trailing edge is tilted relative to the radial direction. Refer to Fig. VII above.   

Claims 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo, Jr. et al. (US 7,021,893; hereinafter Mongillo) in view of Fulayter et al. (US 2012/0014776; hereinafter Fulayter) and further in view of Burton et al. (US 7,806,653; hereinafter Burton). 
Regarding claim 11, Mongillo (Fig. 1) discloses a turbomachine (Abstract: Gas Turbine) defining an axial direction, a radial direction perpendicular to the axial direction, and a circumferential direction (refer to annotated Fig. III above, the circumferential direction extends out of the page) extending concentrically around the axial direction, the turbomachine comprising: a compressor (inherently disclosed by the gas turbine); a combustor (inherently disclosed by gas turbine) disposed downstream from the compressor; and a turbine (inherently disclosed by gas turbine) disposed downstream from the combustor, the turbine including a stator vane (10) having an inner platform, an outer platform, and an airfoil (12), the airfoil (12) of the stator vane (10) comprising: a leading edge (14) extending across the airfoil (12) from the inner platform to the outer platform; a trailing edge (16) downstream of the leading edge (14) along a flow direction, the trailing edge (16) extending across the airfoil (12) from the inner platform to the outer platform; a pressure side surface extending between the inner platform and the outer platform and extending between the leading edge (14) and the trailing edge (16); and a suction side surface (opposite side of pressure side) extending between the inner platform and the outer platform and extending between the leading edge (14) and the trailing edge (16), the suction side surface opposing the pressure side surface; wherein the trailing edge (16) is oblique to the inner platform in the axial-radial plane. Refer to Fig. VI above.  
Mongillo fails to disclose that the trailing edge intersects the inner platform at a first point and intersects the outer platform at a second point and that the trailing edge is orthogonal with the outer platform in an axial-radial direction plane, wherein the trailing edge defines an S-shape within a radial-circumferential plane, and wherein the S-shape comprises a compound curvature such that an outer portion of the trailing edge is concave at the pressure side surface and an inner portion of the trailing edge is convex at the pressure side surface. 
Fulayter (Fig. 2) teaches a turbine airfoil in which the inner and outer ends of the airfoil’s trailing edge directly join with inner and outer platforms, respectively, and the inner end of the airfoil’s trailing edge is oblique with the inner platform. Since Mongillo’s trailing edge has a similar shape to Fulayter’s, in that they both curve outwards and are coupled to inner and outer platforms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo, by coupling the inner and outer ends of the airfoil’s trailing edge directly to the inner and outer platforms, respectively, as taught by Fulayter, in order to directly join the inner and outer ends of the trailing edge to the inner and outer platforms in order to produce the predictable result of smoothly guiding the fluid flow from the leading edge to the trailing edge along the surface of the inner and outer platforms (since the core shown in Fig. 1 of Mongillo fails to explicitly disclose how the trailing edge joins with the inner and outer platforms). Refer to Fig. II for how the first and second point were interpreted. 
While Fulayter fails to explicitly disclose that the trailing edge is orthogonal with the platform at the second point, there are a finite number of choices in which the trailing edge can be formed relative the outer platform, obliquely or orthogonally. Since there are a finite number of choices in which the trailing edge can be formed relative the outer platform and since by forming the trailing edge orthogonally to the outer platform would successfully join the trailing edge to the outer platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fulayter to try forming the trailing edge so it is orthogonal to the outer platform at the second point, since there are a finite number of options to form the trailing edge relative the outer platform at the second point. See MPEP 2143(I)(E).
Burton (Fig. 4, 7-8; Abstract) teaches a multi-curve stator vane in which the trailing edge of the vane is curvilinear and pressure side leans inwards (shown in Fig. 4). Burton (Col. 1, lines 26-28) teaches that a vane with such a configuration helps to reduce pressure losses and improve engine efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo by forming the trailing edge as curvilinear where the pressure side leans inwards, as taught by Burton, in order to help improve engine efficiency by reducing pressure losses. Refer to Fig. VIII below. 

    PNG
    media_image7.png
    660
    555
    media_image7.png
    Greyscale

Fig. VIII. Burton, Fig. 4 (Annotated)
Regarding claim 16, Mongillo, as modified, discloses the turbomachine of claim 11, wherein Mongillo (Mongillo: Fig. 1; Burton: Fig. 4 and 7), as modified, further discloses that the compound curvature defines an inflection point at about a midspan of the airfoil. Refer to Fig. VIII above.  
Regarding claim 17, Mongillo, as modified, discloses the turbomachine of claim 11, wherein Mongillo (Mongillo: Fig. 1; Burton: Fig. 4 and 7), as modified, further discloses that the pressure side of the airfoil is angled towards the center of the turbomachine (shown in Fig. 4).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/           Examiner, Art Unit 3745